DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Claim 4. (Currently amended) The fastening assembly according to claim [[3]]1, wherein the retaining ring has at least one flushing air duct.
Claim 6. (Currently amended) The fastening assembly according to claim [[5]]1, wherein the retaining ring comprises an outer contour of a spherical segment, and the flange comprises an inner contour corresponding to the outer contour.

Allowable Subject Matter
Claims 1, 2, 4, and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, Vogt et al 20140047917 discloses a fastening assembly for a radar level-measuring device with an antenna with a main emission direction, comprising a o with the main emission direction, wherein the barrier is disposed in a retaining ring located in a flange. The above novel features, in combination with the other limitations in the claim, are not taught, suggested, or made obvious by Vogt et al or any other prior art of record. Claims 2, 4, and 6-14 are allowed by virtue of being dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huber et al 20060201245 discloses an orienting mechanism for a measuring instrument.
Rivera et al 20170227392 discloses a level sensing apparatus and liquid level and content purity measurement method.
Cheng et al 9,404,787 discloses a level measuring device having an angle adjusting assembly.
Zacchio et al 4,566,321 discloses a microwave tank-contents level measuring system having an open end obturated wall opening.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648